The defendant was convicted, and the case was sent to this Court upon the question, whether any and what judgment should be rendered.
The indictment charges a kind of quasi
perjury, unknown in our laws, and entirely inconsistent with our ideas of criminal acts. For, in the absence of positive acts of the Legislature, where the will of the Legislature stands for the reason of the law, we know of no rule or criterion (229)  by which an act can be ascertained to be criminal, but that of its being against the interest of the State. A false oath is only injurious to the State, or even to an individual, where it tends to prevent right. Therefore, to constitute perjury, it must be to some material fact tending to injure some person. If it be entirely immaterial, it cannot affect any one: it wants a necessary ingredient to constitute it an offence against society, and that is, a possibility of injuring the community, or an individual of that community, in a manner which the good of the whole requires to be repressed. Apart from this consideration, it is not for Courts of Justice to inquire how the act stands in a moral or religious point of view.
We do not say that the facts sworn to, if false, did not amount to perjury; but that they are not so charged or averred as to shew that they constitute that crime. Without such charge or averment, the Court cannot value their tendency. The judgment must be arrested.
Cited: S. v. Lawson, 98 N.C. 761; S. v. Cline, 150 N.C. 856
(misquoted as S. v. Walker.)